Citation Nr: 9931850	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches and 
depression, claimed as the residuals of an inservice head 
trauma.

2.  Entitlement to service connection for a stomach 
disability, claimed as an ulcer condition and aspirin-induced 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which service 
connection for headaches and depression, claimed as the 
residuals of an inservice head trauma, and a stomach 
disability, claimed as an ulcer condition and aspirin-induced 
gastritis, were denied.

The Board notes that the RO denied service connection for 
depression, as a residual of the inservice head trauma, in a 
June 1998 rating decision, in which it amended the issue of 
service connection for headaches, as a residual of the 
inservice head trauma, to include depression.  The RO then 
issued a supplemental statement of the case with the rating 
decision, as a means of notifying the veteran of the decision 
concerning this issue.  As the veteran's representative filed 
a timely response to the supplemental statement of the case, 
the Board will waive the filing of the substantive appeal as 
to this issue.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current headache or depression disability and 
injury or disease during the veteran's active service, 
including an inservice head trauma.

2.  The record does not contain competent evidence of a nexus 
between a current stomach disability and injury or disease 
during the veteran's active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for headaches and 
depression, claimed as the residuals of an inservice head 
trauma, is not well grounded.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.3.09 (1999).

2.  The claim for a stomach disability, claimed as an ulcer 
condition and as aspirin-induced gastritis, is not well 
grounded.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.3.09 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Organic disorders of the nervous system and peptic (gastric 
and duodenal) ulcers are among the chronic diseases for which 
the presumption is granted.  38 C.F.R. § 3.309(a) (1999).

The veteran argues that his currently diagnosed headaches and 
depression, and his currently diagnosed stomach disability 
are the result of his active service.  Specifically, he avers 
that he began experiencing headaches 1 to 11/2 months following 
an injury to his head on active service, and that the stomach 
disability is the result of long-term treatment of the 
headaches with aspirin and other non-steroidal anti-
inflammatory drugs.  To this end, he has presented competent 
medical evidence showing that he has been diagnosed with 
headaches described as post-traumatic headaches, tension 
type, in a private, July 1998 treatment record, and with 
depression described as mild depression and stress as related 
to chronic headaches, in a May 1998 VA functional capacity 
assessment.  Concerning his stomach disability, he has 
presented competent medical evidence showing that he was 
hospitalized and treated in December 1995 for a gastro-
intestinal bleed which his physician then believed was 
secondary to aspirin-induced gastritis.  Radiological reports 
further showed a markedly deformed duodenal cap indicative of 
scarring from previous ulcer.  Recurring active ulcer could 
not then be excluded.  In addition, the veteran's own 
statements of an inservice head injury with resultant 
headaches treated with aspirin are sufficient for the 
purposes of well-grounding his claim.  Nonetheless, he has 
not presented competent medical evidence that his currently 
diagnosed headaches and depression, or any diagnosed stomach 
disability are etiologically linked to his active service.

A.  Headaches and Depression

Service medical records show that the veteran sustained an 
injury to the left temple in May 1975, which required 
sutures.  An entry later that month notes the wound was 
healing fine.  Subsequent service medical records show no 
complaints of or treatment for headaches or depression.  His 
report of medical examination at discharge from active 
service, dated in January 1976, shows no neurological 
defects, abnormalities, or diagnoses, and no findings or 
diagnosis of depression.  Nor did the examiner note any 
complaints or findings of residuals of the inservice head 
trauma-including either headaches or depression.

The veteran underwent VA examination one month following his 
discharge from active service.  The report, dated in April 
1976, is of record and reveals no complaints of headaches or 
depression.  The examiner noted no evidence of sensory or 
motor deficit and remarked that the veteran appeared to be 
normal, responded easily and comfortably to questions, and 
appeared to be of normal intelligence.

The earliest medical evidence of complaints of or treatment 
for headaches is in 1995-19 years following the veteran's 
discharge from active service and, in the case of headaches, 
well-beyond the one-year presumptive period.  Private 
treatment records then reflected complaints of and treatment 
for headaches with occasional dizziness, occurring for the 
past four months.  The physician diagnosed headaches and 
sinusitis.  In December 1995, VA hospital records show the 
veteran presented with complaints of vomiting and a headache, 
for which he had been taking aspirin.  Neurological 
consultation shows that the physician opined the veteran was 
experiencing nonvascular headaches, multifactorial in nature 
and secondary to anemia and non-steroidal anti-inflammatory 
drug use.  Results of a computed tomography (CT) scan, 
conducted during his hospitalization but reported in a 
neurological consultation dated in February 1996, evidence no 
abnormalities except for a left maxillary cyst.  Subsequent, 
follow-up outpatient records show continued treatment for 
headaches diagnosed, alternately, as chronic, chronic 
tension, post-traumatic, and tension headaches.

Concerning depression, private and VA treatment records 
reflect complaints of memory loss and loss of concentration, 
but not of depression.  Rather, depression appears not as a 
complaint, but in a May 1998 VA functional capacity 
assessment-more than 22 years following his discharge from 
active service-as a secondary diagnosis.  In this 
assessment, the physician opined the veteran was capable only 
of working in low stress jobs due to mild depression and 
stress related to his chronic headaches.  Results of further 
psychological testing, conducted by Gordon J. Gilbert, M.D. 
in July 1998 showed anxiety, tension, and depression.  Dr. 
Gilbert indicated the veteran's profile includes dysthymic 
disorder.  The claims file contains nothing further 
concerning complaints of or treatment for depression.

The veteran underwent VA examinations in April 1996 for 
diseases/injuries of the brain, and in April 1998 for 
neurological disorders.  Neither of these reports shows 
findings or diagnoses of depression.  Concerning his 
headaches, however, the veteran reported in April 1996 a 
history of inservice head trauma and headaches starting 
within two months following this trauma.  The examiner 
diagnosed chronic daily headaches with an origin of tension 
headache.  The April 1998 report of examination for 
neurological disorders by Dr. Mark Rubino, noted that the 
veteran's medical records were not available for review.  The 
report indicates that the veteran again recounted his 
inservice head injury, averring that, following the trauma, 
he began to experience recurring headaches which continue to 
the present and have progressively worsened over the years.  
The report reflects sensory findings within normal limits, 
and results of an electroencephalogram (EEG) evidenced no 
abnormalities.  The examiner diagnosed chronic daily 
headaches with vascular component, and opined that the 
etiology of the veteran's headaches 

is multifactorial including multiple drug 
uses over many years which is the single 
most important factor in the etiology of 
[the veteran's] headache.  Troublesome 
(sic) 20 years ago may have precipitated 
originally, however the prorogation of 
the headache is not the cause of the 
headache now.  A downward spiral has 
occurred causing the headache to have 
gotten progressively worse over the years 
and this is due to use of medications 
such as Percocet as well as [F]iorinal. 

Private treatment and evaluation records dated in June and 
July 1998 by Dr. Gilbert show a history, recorded as given by 
the veteran, of the inservice head injury and of headaches 
occurring since, and a diagnosis of post-traumatic headaches, 
tension type.  A statement by Dr. Gilbert, dated in July 
1998, indicates that he first saw the veteran in June 1998, 
and recounts in detail the history of the veteran's inservice 
head trauma:  the veteran lost consciousness for two minutes 
or less, sustained a cerebral concussion and scalp 
laceration, and, within a few days, began to have headaches, 
which have continued to the present.  Dr. Gilbert then 
opines:

[the veteran's] history indicates a 
probable relationship between the head 
injury 23 years ago and his continued 
headaches.

While this statement would seem to provide the required nexus 
between the inservice head trauma and the veteran's currently 
diagnosed headaches, the Board finds that Dr. Gilbert's 
statement is less than dispositive.  Dr. Gilbert's statement 
and treatment records report only the history of the 
inservice head trauma recorded as given by the veteran.  
Nowhere in the physician's statement or treatment records 
does the physician indicate that he has himself reviewed the 
veteran's medical history-including available service 
medical records and post-service treatment records and 
evaluations.  Thus, Dr. Gilbert's opinion cannot be 
probative.  See Godfrey v. Brown, 8 Vet. App. 113 (1995) 
wherein the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter Court) held 
that the Board is not required to accept medical opinions 
based on the appellant's recitation of medical history; see 
also Owens v. Brown, 7 Vet. App. 429 (1995) wherein the Court 
held that the Board was not bound to accept physicians' 
opinions based on the claimant's recitation of events.  
Moreover, the Board notes that the entry in the veteran's 
service medical records describing the subject head injury is 
signed by both the treating corpsman and the treating medical 
officer and notes, specifically, that the veteran did not 
lose consciousness.  Rather, the report shows the veteran's 
wound required five sutures; he was discharged and told to 
return to the dispensary in two days.  The balance of the 
service medical records reflect no findings, treatment, or 
diagnoses of concussion or headache.

Because Dr. Rubino did not have the opportunity to review the 
veteran's claims file, the RO, in July 1998, requested that 
he provide another opinion as to the etiology of the 
veteran's headaches, following review of the veteran's claims 
file.  He complied.  His October 1998 opinion, in pertinent 
part, states

The etiology of these [headaches] is 
generally thought to be a tension type 
headache; however, is exacerbated with 
daily medication use, causing a 
dependence on medications including 
dependence to things as benign as 
Tylenol, etc.  The natural course of 
post-traumatic headache is generally they 
resolve after a year.  This patient now 
has chronic daily headache which is a 
tension headache and has some vascular 
component to it....

Whereas neither Dr. Rubino's previous opinion nor Dr. 
Gilbert's statement indicates that the physician reviewed the 
veteran's medical records, Dr. Rubino, in this statement, 
indicated, specifically, that he reviewed the veteran's 
claims file and the medical records contained therein. 

The veteran has averred that he has experienced these 
headaches continuously to the present, following his 
inservice head trauma.  To this end, he has submitted the 
statement of a witness, who has sworn that she has known the 
veteran since 1975 and that all the time she has known him, 
he has suffered from headaches.  The veteran argues that this 
establishes a post-service continuity of symptoms.  38 C.F.R. 
§ 3.303(b) (1999).  Yet, the Board notes that competent 
medical evidence is still required to etiologically relate 
the veteran's current hypertension to any post-service 
complaints and symptoms of and/or treatment for headaches.  
Savage v. Gober, 10 Vet. App. 489 (1997) (notwithstanding the 
appellant's showing of post-service continuity of 
symptomatology and "noting" during service with respect to 
both hip and back conditions, medical expertise is required 
to relate the appellant's present arthritis etiologically to 
his post-service symptoms).  For reasons discussed above, Dr. 
Gilbert's statement cannot suffice.

There is no other medical evidence, including medical expert 
statements or opinions, of a nexus between the veteran's 
current headaches and injury or disease during his active 
service.  

Concerning his depression, the Board notes that the physician 
conducting the May 1998 VA functional capacity assessment 
opined that the veteran experiences mild depression and 
stress as a result of his chronic headaches.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (1999).  However, the Board finds that the 
veteran's claim for service connection for headaches, claimed 
as the residual of the inservice head trauma, is not well 
grounded.  Thus, medical evidence establishing a nexus 
between the veteran's depression and his non-service-
connected headaches does not further his claim for service 
connection for depression.

The evidentiary record does not contain any other medical 
evidence, including medical expert statements or opinions, of 
a nexus between the veteran's currently diagnosed depression 
and injury or disease during his active service.

B.  Stomach Disability

Service medical records show no complaints of or treatment 
for any gastrointestinal problems.  The veteran's report of 
medical examination at discharge from active service, dated 
in January 1976, shows no gastro-intestinal defects, 
abnormalities, or diagnoses.

The veteran underwent VA examination one month following his 
discharge from active service.  The report, dated in April 
1976, reveals no complaints of stomach problems.  The 
examiner noted no evidence of defects or abnormalities of the 
digestive system.  Rather, the examiner noted the liver, 
kidneys, spleen and bladder were non-palpable, that there 
were no masses, hernia, or distention, and that the veteran 
exhibited no guarding or rigidity during examination.  

The earliest medical evidence of complaints of or treatment 
for a stomach disability is in 1995-19 years following the 
veteran's discharge from active service and well beyond the 
one-year presumptive period.  VA hospital records dated in 
December 1995 show the veteran presented with complaints of 
vomiting and a headache, for which he had been taking 
aspirin.  Clinical tests revealed findings consistent with 
chronic peptic disease, and an active, recurring ulcer could 
not be ruled out.  The consulting gastroenterologist 
determined that the veteran had incurred a gastrointestinal 
bleed secondary to peptic disease and/or aspirin-induced 
gastritis, and a possible infection.  Subsequent, follow-up 
outpatient records show continued treatment for symptoms of 
peptic ulcer disease, including intermittent rectal bleeding 
and, in April 1997, reflux esophagitis.

The veteran underwent VA examination in April 1998 for 
stomach disorders.  The examiner found soft, depressible 
bowel sounds without tenderness or hepatosplenomegaly.  The 
report notes no findings of weight gain or loss, of anemia, 
or of specific sign of ulceration.  Results of an upper 
gastrointestinal series are reported to be normal.  The 
examiner diagnosed a 

[h]istory of gastritis since on active 
duty, believed to be due to medication 
that the patient took for his chronic 
headaches.

The examiner then noted that, since 1995, the veteran has 
been off aspirin and non-steroidal anti-inflammatory drugs 
and that he currently exhibits an inactive gastrointestinal 
problem.

Similar to his argument concerning his headaches, the veteran 
has averred that his stomach disability, including an ulcer 
condition or aspirin-induced gastritis, has existed 
continuously from active service to the present.  The April 
1998 examining physician's statements, above, would seem to 
concur, as it could be construed as a statement establishing 
a post-service continuity of symptoms.  38 C.F.R. § 3.303(b) 
(1999).  Nonetheless, the Board finds that this is not the 
case.  The physician has based his opinion on a history as 
provided by the veteran rather than his own, independent, 
review of the veteran's medical history.  First, the examiner 
nowhere states that he has reviewed the veteran's claims 
file, including his service medical records or post-service 
medical treatment records. Second, the reports of an upper 
gastrointestinal study and chest X-ray associated with the 
examination report indicate that no prior studies were 
available for comparison, reflecting that the veteran's 
claims file, if made available for review, was not reviewed. 

The Board notes that competent medical evidence is required 
to link the veteran's current inactive stomach disability to 
a disease or injury during service.  Savage v. Gober, supra.  
Because the April 1998 examining physician relied on a 
history as provided by the veteran, rather than his own 
independent review of the medical history and evidence of 
record, his statement that the veteran's history of gastritis 
has existed since his active duty cannot be probative.  See 
Godfrey v. Brown, and Owens v. Brown, supra.

Similar to the claim for depression, the veteran has, in the 
alternative, argued that his stomach disability is the result 
of the medication prescribed for his headaches, and that he 
is entitled to service connection under 38 C.F.R. § 3.310 
(1999).  However, as with the claim for depression, this 
argument must also fail as the Board, in this decision, has 
found that the veteran's claim for service connection for 
headaches, claimed as a residual of the inservice head 
trauma, is not well grounded. 

There is no other medical evidence, including statements or 
opinions, of a nexus between any stomach disability, claimed 
as an ulcer condition and aspirin-induced gastritis, to 
disease or injury during the veteran's active service.


C.  Conclusion

The veteran has presented his own statements regarding the 
cause of his headaches and depression, and of his stomach 
disability.  However, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
his headaches and depression, and of his stomach disability 
or their etiologic relationship to service.  Consequently, 
his statements and that of his witness are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations and that of his witness, to establish a nexus 
between his headaches and depression, or his stomach 
disability, and disease or injury during his active service, 
his claims for service connection for headaches and 
depression, claimed as residuals of an inservice head trauma, 
and for service connection of a stomach disability, claimed 
as an ulcer condition and aspirin-induced gastritis, are not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 
supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
supplemental statements of the case, which informed the 
veteran of the reason his claims had been denied.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence needed to make his claims well-grounded.  The Board 
also notes that, unlike Robinette, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence which, if submitted, might make his claim well-
grounded.  See also Epps v. Brown, 9 Vet. App. 341, 344 
(1996).

ORDER

The claims for entitlement to service connection for 
headaches and depression, claimed as residuals of an 
inservice head trauma, and for a stomach disability, claimed 
as an ulcer condition and aspirin-induced gastritis, are 
denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals






